Case: 1:20-cv-00312-MWM Doc #: 31-2 Filed: 10/15/20 Page: 1 of 3 PAGEID #: 900




                  EXHIBIT B
 Case: 1:20-cv-00312-MWM Doc #: 31-2 Filed: 10/15/20 Page: 2 of 3 PAGEID #: 901




        The Lanier Law Firm - A Commitment to Excellence. A Passion for Justice.

The Lanier Law Firm is changing the approach to client care. Founded in 1990 by Mark Lanier,
The Lanier Law Firm is committed to addressing client concerns with effective and often
untraditional solutions. Now with more than 60 attorneys, our firm represents a broad array of
clients from our offices in Houston, New York, Los Angeles, and Oklahoma.

The diverse clients represented by our firm share one common trait: the need for serious and
sound legal representation; it’s what we refer to as Legal Care. Firm attorneys provide individual
attention to clients with serious injuries, grievances and other concerns. In addition, we are
regularly called on as a “go to” resource for corporations when unique legal situations need
immediate resolution.

Our firm is home to outstanding trial attorneys with decades of trial experience. Firm founder
Mark Lanier and attorney Larry Wilson both are Board Certified in Personal Injury Trial Law by
the Texas Board of Legal Specialization. Attorney Kevin Parker is certified by the same group as
a Civil Appellate Law specialist.

Our vast trial experience includes substantial verdicts in cases involving asbestos exposure,
business fraud, serious personal injuries, product liability, pharmaceutical litigation, oil and gas
litigation and other civil litigation. For example, in 2016, Mr. Lanier won two federal trial jury
verdicts that together totaled more than $1.5 billion in litigation over metal-on-metal hip
implants manufactured by DePuy/J&J Orthopaedics Inc., a subsidiary of New Brunswick, New
Jersey-based Johnson & Johnson. In April 2014, Mr. Lanier and our firm won a record verdict
against pharmaceutical giants Takeda Pharmaceutical Co. Ltd. and Eli Lilly & Co. over the
dangerous side effects of the diabetes medication Actos, which ranked as the 7th largest verdict
in U.S. history.

We also are known for our work defending some of the country’s largest companies. One
Fortune 500 company chose The Lanier Law Firm to help overturn a $1.6 billion default
judgment. In that case, our client had been sued for failure to warn customers about the dangers
of its asbestos-containing product. It was actually quite an interesting case study. The default
judgment was entered after the company failed to answer the lawsuit in a timely manner.

After The Lanier Law Firm was hired, the default judgment was overturned and the matter was
resolved. In our view, this case was remarkable not only for the size of the default judgment, but
also because The Lanier Law Firm was hired by a company that it had also sued. Because the
default judgment endangered the solvency of a corporation that had agreed to provide financial
compensation to thousands of asbestos claimants, our firm felt that it was in the best interests of
our clients to represent the asbestos manufacturer.

Lanier Commitment to Quality

Although tremendous legal victories are a firm trademark, the primary focus remains with Mr.
Lanier’s original vision to provide “the highest quality Legal Care delivered in an honest,
professional manner to enrich the lives or businesses of our clients.”
 Case: 1:20-cv-00312-MWM Doc #: 31-2 Filed: 10/15/20 Page: 3 of 3 PAGEID #: 902




Because of this vision, the attorney/client relationship at The Lanier Law Firm begins with the
initial consultation. Economic, legal and professional relationships are established at the first
meeting. Our attorneys and staff insure that each client knows their attorney, their financial
obligations and – most importantly – that their case is being handled with a solution in mind.

Solutions to legal problems cover the entire case, not just courtroom trials. Our stellar track
record enables many clients to resolve their legal matters out of court. When trials are necessary,
our in-house attorney/psychologist provides unique insight into trial psychology and jury
selection. The firm’s appellate team stays one step ahead, preparing clients’ cases for appeal
even before an appeal is filed.

Business leaders and individual clients of The Lanier Law Firm are people, not just case
numbers. Our team works on each client’s case with the needs of the people behind it in mind.
